Citation Nr: 0321687	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  98-13 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for additional disability consisting of hepatitis resulting 
from a tainted blood transfusion administered during surgery 
at a VA medical facility in March 1990.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as secondary to VA treatment 
for hepatitis.

3.  Entitlement to service connection for residuals of a back 
and leg injury.  

4.  Entitlement to service connection for an eye disorder.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from February 1971 to August 
1972.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a 1996 rating decision by the 
Nashville, Tennessee, Regional Office (RO), which denied 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability consisting of hepatitis resulting from 
a tainted blood transfusion administered during surgery at a 
VA medical facility in March 1990; and denied service 
connection for an acquired psychiatric disorder, residuals of 
a back and leg injury, and for an eye disorder.  In November 
1999, the Board remanded the case to the RO for additional 
evidentiary development.  

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. § 5100 et. seq. (West 
2002)) became law.  In a January 2001 decision, the Board 
denied said appellate issues.  Subsequently, the appellant 
appealed that January 2001 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  
Thereafter, appellant, through his then attorney, and the 
Secretary of the VA (appellee) filed a joint motion for 
remand of that January 2001 Board decision.  By subsequent 
Order, the Court granted the joint motion for remand, vacated 
that January 2001 Board decision, and remanded the case for 
readjudication pursuant to that Act.  

REMAND

In response to an October 2002 letter from the Board, 
informing appellant's representative of the opportunity to 
submit, within a certain time period, additional argument 
and/or evidence in support of the appeal, his representative 
indicated in a November 2002 written form that he did not 
have anything else to submit and requested that the appeal be 
expeditiously decided.  

In March 2003, the Board sent appellant and his 
representative a letter informing them of the Veterans Claims 
Assistance Act of 2000 and its applicability and advising 
them that they could send the Board additional evidence 
concerning the appeal within 30 days from date of letter.  
The evidentiary record does not include a response from 
appellant or his representative to that March 2003 letter.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled American 
Veterans v. Secretary of Veterans Affairs invalidated a 
portion of the Board's development regulations, specifically 
38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See Disabled 
American Veterans, et. al., v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Under 38 C.F.R. § 19.9(a)(2) 
(2002), the Board could consider additional evidence without 
having to either remand the case to the agency of original 
jurisdiction for initial consideration or obtain the 
appellant's waiver.  The Federal Circuit in that decision 
held, in part, that 38 C.F.R. § 19.9(a)(2)(ii), which stated 
that an appellant shall have not less than 30 days to respond 
to the Board's notice required by 38 U.S.C.A. § 5103(a), was 
misleading, because there was a statutory one-year period to 
submit evidence to substantiate a claim.  

Since it does not appear that the RO has expressly satisfied 
the Veterans Claims Assistance Act of 2000 requirement that 
VA notify the veteran as to which evidence was to be provided 
by the veteran, and which would be provided by VA, a remand 
of the case appears necessary for procedural due process 
concerns.  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  


Accordingly, the case is REMANDED for the following:

1.  The RO should send appellant 
adequate written notification as to 
the information and evidence 
necessary to substantiate the claims 
at issue, including which evidence 
is to be provided by the appellant, 
and which by VA.  See Quartuccio, 
supra.; and the Veterans Claims 
Assistance Act of 2000.  

2.  The RO should review any 
additional evidence submitted since 
the June 1998 Statement of the Case 
was issued and readjudicate said 
appellate issues.  When the 
aforementioned development has been 
accomplished, to the extent the 
benefits sought are not granted, a 
supplemental statement of the case 
should be provided if indicated, and 
the case should be returned to the 
Board for further appellate 
consideration, to the extent such 
action is in order.  No action is 
required of the appellant until he 
is notified.  The Board intimates no 
outcome in this case by the action 
taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




